741 N.W.2d 516 (2007)
Eric C. FROHRIEP, and all others similarly situated, Plaintiffs-Appellants,
v.
Michael P. FLANAGAN, Jeremy M. Hughes, and Frank P. Ciloski, Defendants-Appellees.
Docket No. 134227. COA No. 273426.
Supreme Court of Michigan.
December 5, 2007.
On order of the Court, the application for leave to appeal the May 10, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals only with regard to defendants Jeremy Hughes and Frank Ciloski. MCL 691.1407(2) does not apply to these defendants because they are individual government employees who are not provided immunity under MCL 691.1407(5), and because the plaintiffs alleged intentional torts for which liability was imposed before July 7, 1986. MCL 691.1407(3) and Sudul v. Hamtramck, 221 Mich.App. 455, 458, 562 N.W.2d 478 (Corrigan, J.); 480-481 (Murphy, J.) (1997). We REMAND this case to the Court of Appeals for consideration of these defendants' *517 remaining arguments. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court. The motion for oral argument is DENIED.